OPINION
PER CURIAM.
This is an appeal from the judgment of sentence entered upon a jury verdict finding appellant guilty of voluntary manslaughter.* Appellant raised the following arguments:
(1) That the trial court committed reversible error by refusing to charge the jury on the elements of involuntary manslaughter.
(2) That the trial court committed error by refusing to permit appellant to elicit testimony of specific acts of violence committed by the deceased from defense character witnesses.
(3) That the trial court did not adequately instruct the jury concerning the burden of persuasion as it relates to the defense of self-defense.
We have considered these contentions and find them to be without merit.
Judgment of sentence affirmed.
ROBERTS, J., filed a dissenting opinion in which O’BRIEN and MANDERINO, JJ., joined.

This Court’s jurisdiction over the murder conviction is based upon section 202(1) of the Appellate Court Jurisdiction Act of 1970, July 31, P.L. 673, No. 223, Art. II, section 202, 17 P.S. section 211.202(1) (Supp. 1978-79).